 AIRBORNE EXPRESS 597Airborne Freight Company d/b/a Airborne Express, and its Joint Employers, Current Carrier Cor-poration, Agents Transportation Service and Expressman Courier Service Inc. and Team-sters, Chauffeurs, Warehousemen & Helpers, Local 251, a/w International Brotherhood of Teamsters, AFLŒCIO  Airborne Freight Company d/b/a Airborne Express, and its Joint Employer Enterprise Express, Inc. a/k/a NFW, Inc. d/b/a Enterprise Express, Inc. and Teamsters Local 344, affiliated with the In-ternational Brotherhood of Teamsters, AFLŒCIO.  Cases 1ŒCAŒ32742 and 1ŒCAŒ32767 November 22, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On September 13, 1999, Administrative Law Judge Raymond P. Green issued the attached decision.  The Charging Parties, the General Counsel, and the Respon-dent filed exceptions and supporting briefs, the General Counsel filed an answering brief to the Respondent™s exceptions, the Respondent filed a brief in opposition to the General Counsel™s and Charging Parties™ exceptions, and the Charging Parties filed a brief in reply to the Re-spondent™s opposition brief. The National Labor Relations Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, find-ings, and conclusions1 and to adopt the recommended Order and substitute the attached notice.2                                                                                                                                                       1 The Respondent argued before the judge that, under the holdings of Alaska Roughnecks & Drillers Assn. v. NLRB, 555 F.3d 732 (9th Cir. 1977), and Central Transport, Inc. v. NLRB, 997 F.2d 1180 (7th Cir. 1993), it could not be found to have an obligation to bargain with the Union.  In both cases, the courts held that an employer could not be held to have an obligation to bargain with the union when the employer was not named on the election petition and did not participate in the representation proceedings.  The judge found, as to the Wisconsin cases, that it was unnecessary to pass on this argument based on his finding that Airborne was not a joint employer with the contractors.  The Respondent excepts with regard to both the Rhode Island and Wisconsin cases.  In light of our findings that Airborne is not a joint employer with any of the contractors in either Rhode Island or Wiscon-sin, we likewise find it unnecessary to pass on the Respondent™s alter-native argument in both sets of cases.  Member Cowen agrees with his colleagues that it is not necessary to pass on Respondent™s alternative arguments, but he notes that he agrees with the decisions of the courts in Alaska Roughnecks and Central Transport, supra. We reject Member Liebman™s suggestion that the Board should re-visit its standard for determining joint employer status.  Simply put, the Board™s test for determining whether two separate entities should be considered to be joint employers with respect to a specific group of employees has been a matter of settled law for approximately 20 years.  In determining whether a joint employer relationship exists under this ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Professional Delivery Ser-vices, Inc., Cranston, Rhode Island, its officers, agents, successors, and assigns shall take the action set forth in the Order.   MEMBER LIEBMAN, concurring. This case illustrates the sharp limits of the Board™s joint-employer doctrine, which may prevent employees from bargaining with the company that, as a practical matter, determines the terms and conditions of their em-ployment.  I agree with my colleagues that Respondent Airborne is not a joint employer with the local carriers, under the Board™s current, narrow standard.  But I ques-tion that standard, which has evolved without a full ex-planation of why it was chosen, without careful explora-tion of possible alternatives (including approaches that were silently abandoned), and without a clear acknowl-edgment of the consequences. After decades of taking a broader approach, the Board has focused since the mid-1980s on the putative joint employer™s ﬁindicia of controlﬂ over another employer™s employees, specifically whether the ﬁemployer meaning-fully affects matters relating to the employment relation-ship such as hiring, firing, discipline, supervision and direction.ﬂ  Laerco Transportation, 269 NLRB 324, 325 (1984).  The Board™s decisions, moreover, have required that the joint employer™s control over these matters be direct and immediate.  E.g., TLI, Inc., 271 NLRB 798 (1984), enfd. 772 F.2d 894 (3d Cir. 1985). The result may defeat the purposes of the Act, for reasons that I will explain.  Given the growing practice in today™s economy of contracting out essential functions, I hope that the  test, the Board analyzes whether putative joint employers share or co-determine those matters governing essential terms and conditions of employment.  See, e.g., Texas World Service Co. v. NLRB, 928 F.2d 1426, 1432 (5th Cir. 1991); NLRB v. Browning-Ferris Industry, 691 F.2d 1117, 1124 (3d Cir. 1982); TLI, Inc., 271 NLRB 798 (1984), enfd. mem. 772 F.2d 894 (3d Cir. 1985).  The essential element in this analy-sis is whether a putative joint employer™s control over employment matters is direct and immediate.  TLI, Inc., 271 NLRB at 798Œ799.  Thus, approximately 20 years ago, the Board, with court approval, abandoned its previous test in this area, which had focused on a puta-tive joint employer™s indirect control over matters relating to the employment relationship.  See, e.g., Floyd Epperson, 202 NLRB 23 (1973), enfd. 491 F.2d 1390 (6th Cir. 1974); Jewel Smokeless Coal Corp., 170 NLRB 392, 393 (1968).  We would not disturb settled law. Finally, we also reject Member Liebman™s invitation to reconsider Plumbers Local 447 (Malbaff), 172 NLRB 128 (1968), and its progeny. 2 We have substituted a new notice in accordance with our recent decision in Ishikawa Gasket America, Inc., 337 NLRB 175 (2001).  338 NLRB No. 72  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 598Board soon will revisit the jo
int-employer doctrine, as 
the General Counsel has urged us to do here.
1In the past, the Board wa
s prepared to find joint-employer status in cases
 where the putative joint-employer exercised ﬁindirect
 controlﬂ over the contrac-
tor™s wages and discipline;
2 in cases where the respon-
dent had contractual authority to control some employ-

ment conditions, even if that authority was not exer-
cised;3 in cases where ﬁindustrial realtiesﬂ made one 
company a ﬁnecessary party 
to meaningful collective 
bargaining,ﬂ even though it played no role in hiring, fir-

ing, or directing employees;
4 and in cases where the re-
spondent ﬁwas the ultimate source of any wage increases 

for [the contractor™s] employees that might be negotiated 
with a union.ﬂ
5  This case presents an analogous situa-
tion, but the Board™s current 
approach forecloses a joint-employer finding. 
Today, increased competition drives businesses to be-
come more flexible, adopting 
strategies that seek to 
maintain leaner product inventories and shorter product 
lifecycles, relying on ﬁjust in timeﬂ delivery of goods and 
materials.  As a result, national and international ﬁexpe-
dited-transportationﬂ carriers like Airborne, which move 
an increasing share of the nation™s freight, are required to 

guarantee deliveries on a much shorter time frame than 
was formerly acceptable.
6  This requirement impels them 
                                                          
                                                                                             
1 The Board should also reconsider 
Plumbers Local 447 (Malbaff),
 172 NLRB 128 (1968), and its progeny, which hold that ﬁan employer 
does not discriminate against employees within the meaning of Sec. 
8(a)(3) by ceasing to do business with
 another employer because of the 
union or nonunion activity of the latter™s employees.ﬂ  172 NLRB at 
129.  Coupled with the Board™s strict test for joint-employer status, 

Malbaff makes it easy to frustrate the Sec. 7 rights of employees who 
work for a contractor dependent on an antiunion client.   
Commentators have persuasively cr
iticized this line of cases.  See Bita Rahebi, Rethinking the 
NLRB™s Treatment of Temporary Workers
, 47 UCLA L. Rev. 1105, 1114 (2000); Michael Harper, 
Defining the Economic Relationship Appropriate for Collective Bargaining
, 39 
Boston College L. Rev. 329, 346 fn. 82 (1998); Craig Becker, 
Labor Law Outside the Employment Relation, 74 Texas L. Rev. 1527, 1548Œ
1551 (1996). Although it has since been applied broadly, 
Malbaff itself was decided in the context of unlawful secondary activity by a union 
and the question presented was whether an 
employer could obtain relief 
under Sec. 8(a)(3), 8(b)(1)(A), or 8(b)(2), as opposed to Sec. 8(b)(4).  
The Board has never explained why the holding in 
Malbaff should apply in cases where, for example, 
a client employer discourages union 
activity among a contractor™s employees and then terminates its rela-
tionship with the contractor when employees organize. 
2 Floyd Epperson
, 202 NLRB 23 (1973), enfd. 491 F.2d 1390 (6th 
Cir. 1974). 
3 Jewel Tea Co., 162 NLRB 508 (1966). 
4 Jewell Smokeless Coal, 170 NLRB 392 (1968), enfd. 435 F.2d 
1270 (4th Cir. 1970). 
5 Hoskins Ready-Mix Concrete
, 161 NLRB 1492 (1966). 
6 ﬁExpedited transportationﬂ is the industry term for any shipment 
for which pickup is requested and wh
ich is made with a specific deliv-
ery guarantee, whether it is handled by an air or motor carrier.  ﬁ
It™s the 
to exert control at every stage, including the local pickup 
and delivery components that are contracted out.
7  They 
consequently exercise much 
more control over their local 
contractors™ operations, and 
more effective control over 
the contractors™ terms of employment, than their trucking 
predecessors did.  They do not
 always exercise this con-trol through direct ﬁhiring, firing, discipline, supervision 
and directionﬂ of the local contractor™s employeesŠthe 
focus of the Board™s inquiryŠbut rather through their 
pervasive domination of the local carrier™s operations.   
In many localities, rather than employ its own drivers, 
Airborne contracts with local carriers to make its pickups 

and deliveries. Several of the Respondent local carriers 
were formed for the sole purpose of performing local 
pickup and delivery work for Airborne. In Rhode Island 
and Wisconsin, a local union of the Teamsters obtained 
bargaining rights with the respective Respondent local 
carrier; later alleged the unfair labor practices that gave 
rise to the complaint here; and named Airborne as a re-
spondent joint employer.  
Airborne imposes its own, highly standardized opera-
tional requirements on the Respondent local carriers at 

every stage, and monitors a
nd retains effective control 
over those operations.  Airborne owns the terminals the 
local carriers use, and the onsite equipment used at those 
terminals.  Although Airborne rarely participates in the 
local carriers™ hiring of employees, it has ongoing input 

into the required number and 
allocation of each carrier™s trucks, substantially affecting hiring and route assign-
ments.  All the local carrier
s™ drivers, like Airborne™s 
own drivers, are given copies of Airborne™s lengthy 
handbook of operational procedures; are taught by Air-
borne trainers to perform their work the ﬁAirborne Wayﬂ; 
wear Airborne uniforms; drive trucks with Airborne lo-
gos; use scanners and othe
r equipment owned by Air-
borne; and follow Airborne™s reporting and documenta-
tion requirements on the road. 
 Local carrier employees 
are also required to solicit new customers for Airborne.  
Airborne also imposes its own sorting, processing, and 
delivery procedures at each of its terminals.  Although 
Airborne™s onsite ﬁterminalﬂ and ﬁdistrictﬂ managers 
 Highway, Not the Skyway
,ﬂ Logistics Management & Distribution 
Report, Oct. 1, 2000. 
7 See, e.g., ﬁ
Parcel Industry in High Gear
,ﬂ Traffic World, March 
26, 2001; ﬁ
It™s the Highway, Not the Skyway
,ﬂ Logistics Management 
& Distribution Report
, October 1, 2000; ﬁ
They™ve Got Mail,ﬂ Fortune 
Magazine, February 7, 2000; ﬁ
Expanding a Small World
,ﬂ Distribution, 
July 1, 1996; ﬁ
Trucking, Air Freight to Surge by 2004
,ﬂ Traffic World, 
February 26, 1996; ﬁ
It™s 10:00 p.m.ŠDo You Know Where Your Air-
freight Is
?ﬂ Traffic Management
, October 1, 1995; ﬁ
The Times They Are A™Changin™ for Carriers
,ﬂ Purchasing, September 7, 1995; ﬁ
The Big Guys Move In on the Regionals
,ﬂ Traffic Management, May 1, 
1992. 
 AIRBORNE EXPRESS 599frequently operate through the lo
cal carrier™s supervisors, 
they also constantly monitor, audit, and require opera-
tional modifications. Their instructions are highly spe-
cific, and many affect the conditions of employment. In 
addition, the local cartage rate
s that Airborne agrees to 
pay are based largely on the local carriers™ wage rates.  

Those wage rates are consequently a key subject of nego-

tiation between Airborne and the local carriers, and they 
are essentially preset by the resulting local cartage con-tracts.  On a number of occasions, Respondent local car-
riers have requested, and in some cases received, upward 
adjustments in their cartage rates based solely on the 
need to attract qualified drivers with higher wages.  On 
another occasion, Airborne™s regional management in 
Wisconsin imposed a ﬁmaximum rateﬂ for drivers™ pay 
pursuant to Airborne™s ﬁcorporate guidelines.ﬂ 
Under these circumstances, it would seem highly diffi-
cult for the local carriers and 
their employees to engage 
in meaningful collective bargaining without Airborne™s 
participation. Airborne™s 
operational requirements effec-
tively determine conditions of employment that are sub-
ject to the Act™s bargaining requirements: for example, 
the speed and frequency with which an employee is re-
quired to perform a task, the equipment he uses, and the 
way he uses it.  Airborne also codetermines economic 
terms of employment through the cartage rates it negoti-
ates with the local carriers.  Consistent with the Act™s 
goal of promoting collective bargaining, the Board ar-
guably can and should recognize this reality in defining a joint employerŠas it once did.  See 
Boire v. Greyhound 
Corp.
, 376 U.S. 473, 481 (1964) (approving Board™s 
joint-employer doctrine as then applied and summarizing 
test as ﬁwhether the [client employer] possessed suffi-
cient control over the work of the employeesﬂ).   
Given business trends driven by accelerating competi-
tion, highlighted by this case, the Board™s joint-employer 
doctrine may no longer fit economic realities.
8  The po-tentially negative impact of the Board™s narrow current 
standard is not limited to the expedited-transportation 
industry. 
M.B. Sturgis/Jeffboat Division
, 331 NLRB 
1298 (2000)Šin which we invited briefing on the joint 
employer test, but ultimately did not address the issueŠ
involved temporary workers in manufacturing and ship-
building.  Other recent Board cases suggesting the need for reexamination have involved janitors, the building 
                                                          
                                                           
8 I have recently suggested that, 
in another area of the law, the 
Board™s earlier decisions were truer to the Act™s purposes than its later 
rulings. See 
Citywide Corporate Transportation, Inc.,
 338 NLRB 444, 
444 (2002) (Member Liebman, conc
urring) (questioning exclusion 
from statutory coverage of sharehol
der-employees who, as group, have 
effective voice in formulation and de
termination of corporate policy). 
That seems to be the case here, and 
the stakes arguably are higher now.   
trades, and other industries.
9  It is clear that workplace 
relationships are becoming more varied as domestic in-
dustries continue to seek flexibility and that the increas-
ing contracting-out of work is blurring the traditional 
employer-employee relationship, as well as distinctions 
between employer and client contractor.
10  Commenta-
tors, in turn, have pointed out the shortcomings of the 
Board™s current approach.
11  As one writer observes, un-
der that approach, the ﬁdelegation of supervisory author-
ity to other employers . . . enables firms to escape the 
basic compromise that the NLRA generally imposes on 
the owners of capitalŠthe requirement that they bargain 
collectively with employees 
who make that capital pro-
ductive.ﬂ  Harper, supra, 39 Boston College L. Rev. at 

345.   Innovations designed to enhance competitiveness 
should not, defeat the aims of the National Labor Rela-
tions Act.  Although it does not always recognize its ob-

ligation,
12 the Board, like all admi
nistrative agencies, has a duty to ﬁadopt [its] rules and policies to the demands of 

changing circumstances,ﬂ if the Act is to remain mean-
ingful. 
 Permian Basin Area Rate Cases, 390 U.S. 747, 784 (1968), citing American Trucking Assns. v. Atchison, 
Topeka & Santa Fe Railway
, 387 U.S. 397, 416 (1967).  
The Board should apply the law dynamically, or at least 
explain why it cannot.  In this regard, the joint-employer 
issue is ripeŠin fact, overdueŠfor the Board™s consid-
eration. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law a
nd has ordered us to post and 
obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
 9 See, e.g., Martiki Coal, 315 NLRB 476, 478 (1994) (miners); 
Trin-ity Maintenance, 312 NLRB 715, 753 fn. 113 (1993) (janitors); 
Flav-O-
Rich, Inc., 309 NLRB 262, 264Œ265 (1992) (laborers); 
G. Wes
 Ltd., 309 NLRB 225, 226 (1992) (asbestos workers); 
Southern California Gas, 302 NLRB 456, 461Œ462 (1991) (porters); 
Chesapeake Foods
, 287 
NLRB 405, 407 (1987) (chicken catchers). 
10 See, e.g., Peter Cappelli, 
The New Deal at Work
 (Harvard Busi-
ness School Press 1999); Simon Domberger, 
The Contracting Organi-zation, (Oxford U. Press 1998). 
11 See, e.g., Harper, supra, 39 Boston College L. Rev. at 344Œ356; 
Becker, supra, 74 Texas L. Rev. at 1540Œ1544. 
12 See MV Transportation
, 337 NLRB 770, 776 (2002) (Member 
Liebman, dissenting).   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 600Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT refuse to hire or consider for employ-
ment any employee-applicants
 because of their member-
ship or activities on behalf of Teamsters, Chauffeurs, 
Warehousemen & Helpers, Local 251, a/w International 
Brotherhood of Teamsters, AFLŒCIO. 
WE WILL NOT threaten employees w
ith loss of work if 
they choose the Union to be their collective-bargaining 

representative. WE WILL NOT in any like or related manner restrain or 
coerce employees in the exerci
se of the rights guaranteed 
them by Section 7 of the Act. 
WE WILL make whole, with interest, those employee-
applicants for any losses they
 may have suffered by rea-
son of our discriminatory refusa
l to hire or consider them 
for hire. PROFESSIONAL DELIVERY SERVICES, INC.  Kathleen F. McCarthy Esq., Elizabeth Vorro Esq., 
and Paul Bosanic Esq., for the General Counsel. David Kresser Esq., Robert W. Ashmore Esq., and Howard B. 
Jackson Esq., 
for Airborne. Naomi Soldon, Esq., for the Union. DECISION STATEMENT OF THE CASE RAYMOND P. G
REEN, Administrative Law Judge. This case was tried before me in Boston,
 Massachusetts, and Milwaukee, Wisconsin, on various dates in January, February, March, and 
April 1999.  Although all of the charges relate to the operations of Air-
borne Freight Company, they are separable in that one set deals 
with a series of transactions 
and relationships in Providence, 
Rhode Island, and the second set d
eals with a series of transac-tions and relationships in Milwaukee and Madison, Wisconsin.   
1.  The Rhode Island charges and complaints The charge in Case 1ŒCAŒ32742 was filed on March 20, 
1995, against Airborne Freight Company and Current Carrier 

Corporation1 and was amended four times, on April 28, May 8, 
July 12, and October 3, 1995. 
The amendment dated May 8, 
1995, added Professional Delivery Services. The charge in 
Case 1ŒCAŒ32767 was filed agains
t Airborne and Current on March 29, 1995.  The charge in Case 1ŒCAŒ33771 was filed 
against Professional Delivery Se
rvices on January 31, 1996.  
The charge and amended charge in Case 1ŒCAŒ34010 were 
filed against Professional Delivery Services on April 18 and 
June 3, 1996.                                                            
                                                           
1 The caption is amended to reflect the fact that the General Counsel 
at the opening of the hearing stated
 that a company called Interstate 
Parcel is not a respondent. 
A complaint in Case 1ŒCAŒ33771 was issued on April 8, 1996.  A complaint in Case 1ŒCAŒ34010 and Case 1ŒCAŒ
34011 was issued on June 13, 1996.
 A complaint in Cases 1ŒCAŒ32742 and 1ŒCAŒ32767 was issued on March 27, 1997. 
By Order dated March 27,
 1997, Cases 1ŒCAŒ32742, 1ŒCAŒ
32767, 1ŒCAŒ34011, 1ŒCAŒ33771, and 1ŒCAŒ24010 were 

consolidated.   
On April 25, 1997, Region 1 issued an Order which with-
drew any allegations that a company called Interstate Parcel 
Service Inc., violated the Act.  This resulted in a partial dis-
missal of the charges in Cases 1ŒCAŒ32742 and 1ŒCAŒ32767.  
The Region nevertheless still asserted its contention that Inter-state was a joint employer and party-in-interest with Airborne, 

although no contention was or is made that Interstate would incur any liability as a re
sult of these proceedings. Prior to the commencement of the hearings, a settlement was 
reached with Respondent, Current Carrier, and a complaint 
alleging that this Company viol
ated the Act was severed and 
dismissed on January 25, 1999.
 These were Cases 1ŒCAŒ32742 
and 1ŒCAŒ32767.  In the final configuration, the complaints involving the 
Rhode Island cases, alleged as follows: a.  That from about 1989 to April 1995, Airborne had a con-
tract with Interstate Parcel for the latter to provide cartage ser-vices for Airborne in Rhode Island and the southern part of 
Massachusetts. 
b.  That pursuant to an election in Case 1ŒRCŒ20182, Team-
sters Local 251 was certified as the bargaining representative of 
certain employees of In
terstate in 1994.   c.  That at all relevant times
, Airborne and Interstate have 
been joint employers and by virtue of such relationship, Air-
borne was bound to the above noted certification.  d.  That in 1994 and 1995, Airborne, in order to evade its ob-
ligations to bargain with the Union and for discriminatory rea-
sons, terminated its contract w
ith Interstate and entered into 
contracts with a number of succeeding companies, namely Cur-
rent Carrier Corporation, Agents Transportation Service (ATS), Expressman Courier Service Inc.
 (ECS), and Professional De-
livery Services.  
e.  That at all material times, Airborne was a joint employer 
with the aforesaid named companies, vis-à-vis the employees 
performing the work of sorting, delivering, and picking up 
packages in the Rhode Island and southern Massachusetts area. f.  That Airborne in conjunc
tion with its contractors (also joint employers), refused to hire the employees of Interstate 
because of their membership in and activities on behalf of 
Teamsters Local 251 and in order to avoid becoming a succes-
sor to Interstate. The Respondent, Professional Delivery Services did not file 
an answer to the complaint issued in Cases 1ŒCAŒ32742 and 
1ŒCAŒ32767, despite having been served at its last known 
address.  At the hearing, th
e General Counsel moved for sum-mary judgment against this 
Company which is granted.
2 2 At some time, well before the hearing, counsel representing Profes-
sional, sent a letter to the Regional Office stating that the Company was 
defunct and that he was withdrawing as its representative. 
 AIRBORNE EXPRESS 6012.  The Wisconsin charges and complaints Charges in Cases 30ŒCAŒ12786 and 30ŒCAŒ12963, against 
Airborne, were filed on Janua
ry 27 and July 17, 1995.  A 
charge in Case 30ŒCAŒ13491 was filed against Waltco and 
Airborne on September 9, 1996. 
 The charges in Cases 30ŒCAŒ13161 and 30ŒCAŒ13467 were filed against Airborne and En-
terprise Express Inc., respectively on January 24 and August 
31, 1996.  These charges were each amended.  A charge and 

amended charge in Case 30ŒCAŒ13917 were filed against Air-
borne and Enterprise Express on July 24, and September 16, 
1997.  A complaint was issued against Airborne in Cases 30ŒCAŒ
12786 and 30ŒCAŒ12963 on June 7, 1996.  A complaint was 
issued against Airborne and Waltco in Case 30ŒCAŒ13491 on 
July 10, 1997.  (This complaint 
was amended on July 2, 1998.)  
A complaint in Cases 30ŒCAŒ13161 and 30ŒCAŒ13467 was 
issued on July 10, 1997.  (Ame
nded on July 2, 1998.)  A com-
plaint in Case 30ŒCAŒ13917 was issued on December 19, 

1997.  (Amended on July 2, 1998.) 
Ultimately, on October 19, 1998, the Wisconsin cases were 
consolidated with the Rhode 
Island cases and the Milwaukee Region case designations were
 renumbered from Cases 30ŒCAŒ12786, 30ŒCAŒ12963, 30ŒCAŒ13491, 30ŒCAŒ13467, and 
30ŒCAŒ13917 to Cases 1ŒCAŒ36465, 1ŒCAŒ36467, 1ŒCAŒ
36466, 1ŒCAŒ36468, and 1ŒCAŒ36469. Prior to the commencement of
 the Milwaukee hearings, a 
settlement agreement was reached with Waltco in Case 1ŒCAŒ
36468 (formerly 30ŒCAŒ13491) and that case was no longer 
part of the trial.  (Waltco became a contracting cartage com-
pany at Madison after the contract between Airborne and EEI 
was terminated in June 1994.  
The settlement provided, in sub-
stance, that Waltco, as the successor to EEI would recognize 

and bargain with Local 244.) The consolidated complaint in Cases 1ŒCAŒ36465 and 1-
CAŒ36466, formerly 30ŒCAŒ12786 and 30ŒCAŒ12963, names 
Airborne Express and Airborne and EEI as Respondents.  This 
complaint alleges in substance: 
a.  That Airborne has controlled the revenues available to its 
contractor Enterprise Express Inc. (EEI) and thereby has exer-
cised control over the delivery 
routes, wages, and other eco-nomic benefits for EEI™s employees and therefore EEI and 
Airborne have been joint employers of the employees of EEI.   
b.  That on December 20, 1994,
 the Union was separately 
certified as the bargaining represen
tative of three separate units of employees of EEI in Case 30ŒRCŒ5642. 
c.  That the Union requested Airborne to bargain on various 
dates from December 21, 1994, 
to May 19, 1995, which re-

quests were refused. d.  That since March 7, 1995, EEI has bargained with the Union and but for its inability to consummate economic items, 
including but not limited to wage
s and benefits, has bargained in good faith with the Union.  It is claimed that EEI could not 
meaningfully consummate a cont
ract containing the aforemen-
tioned economic items without the full participation of Air-

borne because Airborne controlled the revenues available to 
EEI. e.  That because Airborne has refused to bargain, the General 
Counsel seeks, as part of the remedy, an Order requiring Air-
borne to bargain for the period required by 
Mar-Jac Poultry 
[Co., 136 NLRB 785 (1962)].  (Extending the certification 
year.) 
f.  That because EEI has bargained in good faith to the extent 
it was able, the General Counsel does not seek any remedy 
against EEI.  
The amended complaint in Case 1ŒCAŒ36467, formerly 30Œ
CAŒ13467, names Airborne and 
EEI as Respondents and al-leges in substance: a.  That on January 16, 1996, Airborne notified EEI that it 
was canceling the cartage agreements coving the Appleton and 

DePere facilities effective March 24, 1996. b.  That since June 10, 1996, Airborne has refused to respond 
to the Union™s request that Airborne, as joint employer with 
EEI, bargain with respect to the effects of the cancellation of 
the EEI contract insofar as the employees in Appleton and De-
Pere were concerned. c.  That on June 24, 1996, EEI notified Airborne and the Un-ion that it was closing its Milw
aukee and Madison, Wisconsin facilities effective August 24, 1996. d.  That since July 10, 1996, Ai
rborne has refused to bargain with the Union with respect to the Union™s request dated July 
10, 1996, that Airborne, as joint employer, bargain concerning 
the effects of the closing actions taken by EEI at Milwaukee 
and Madison.  e. That since July 10, 1996, Ai
rborne has refused to furnish information requested by the Un
ion relating to the names of 
any subcontractors that Airborne
 was currently negotiating with 
as well as any written proposals from either side.  
The amended complaint in Case 1ŒCAŒ13917, formerly 30Œ
CAŒ13917, names Airborne, EEI and NFW, Inc., as the Re-

spondents and makes the following allegations: a.  That after notifying Airborne on July 18, 1996, that it was 
closing its Milwaukee and Madi
son, Wisconsin facilities effec-
tive August 24, 1996, EEI was sold to, succeeded, and replaced 
by NFW Inc., d/b/a Enterprise Express, called NFW/EEI, as the 

local contractor for Airborne for the Milwaukee Wisconsin 
facilities.  b.  That sometime before Ma
rch 19, 1997, Airborne notified NFW/EEI that it was canceling the cartage agreement for Mil-
waukee, Wisconsin, and that Airborne failed to notify and bar-
gain with the Union over its decision to cancel the contract with 
NFW/EEI. 
c.  That since March 19, 1997,
 Airborne refused written re-quests by the Union to bargain as a joint employer with respect 
to the cancellation of the NFW/EEI cartage agreement or to 
bargain with the Union on behalf of the employees in the certi-
fied Milwaukee unit. 
d.  That since March 19, 1997, Airborne has refused the Un-ion™s written requests for inform
ation.  The Union requested that Airborne provide information regarding the new employers 
with whom it had contracted with in the Milwaukee area and an 
updated seniority list of a
ll EEI/Airborne employees. 
3.  Summary judgment against Professional Delivery Service 
As noted above, Professional was named as a Respondent in the complaint in Cases 1ŒCAŒ32742 and 1ŒCAŒ32767 and did not file an answer, despite being served. I therefore make the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 602following findings and conclusions with respect to this Re-spondent: a.  Professional, since April 1995, was a corporation with a 
place of business in Cranston, Rhode Island, and was engaged in the business of pickup and delivery of freight for Airborne. 
Annually, it performed services valued in excess of $50,000 for 
Airborne, the latter being an employer directly engaged in in-
terstate commerce. 
b.  Professional, was and/or is
 an employer engaged in com-
merce within the meaning of Sec
tion 2(2), (6), and (7) of the Act. 
c.  From about April 1995, Professional became a local con-
tractor for Airborne, having replaced Airborne's previous con-

tractor, Interstate Parcel Service, Inc. 
d.  On or about April 21 and 22, 1995, Professional, by its 
agent, Stephen Wright, threatened employees with loss of work 
if they chose to be represented for collective-bargaining pur-
poses by Teamsters, Chauffeur
s, Warehousemen & Helpers, Local 251, a/w International Brotherhood of Teamsters, AFLŒCIO. e.  Professional refused to hire former employees of Inter-
state because the employees joined and assisted the Union and 
engaged in concerted activities and to discourage employees 
from engaging in these activities and in order to avoid an obli-
gation to bargain collectively with the Teamsters Local 251 in 
the following collective-bargaining unit:  All drivers and dockmen employed by Interstate Parcel Ser-
vice at 33 Sharpe Drive, Cranston, Rhode Island, but exclud-
ing all other employees, guards a
nd supervisors as defined in 
the Act.  f.  That by engaging in the 
aforesaid conduct, Professional engaged in conduct violating Section 8(a)(1), (3), and (5) of the 
Act which conduct affects commerce within the meaning of 
Sections 2(2) and (7) of the Act. On the entire record, including my observation of the de-
meanor of the witnesses, and after considering the briefs filed, I make the following 
FINDINGS OF FACT I.  JURISDICTION
 The complaint alleges, Responde
nt Airborne admits, and I find that it is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. It also is ad-
mitted that the Unions, Teamsters, Chauffeurs, Warehousemen 
& Helpers, Local 251, a/w International Brotherhood of Team-
sters, AFLŒCIO and Teamsters Local 344, affiliated with the 
International Brotherhood of Teamsters, AFLŒCIO are labor 
organizations within the meaning of Sections 2(5) of the Act.  A.  The Rhode Island Cases Airborne is engaged in the business of transporting, door-to-
door, documents and small packages throughout the United 
States and internationally.
3 To do this, it owns and operates a 
fleet of airplanes and in many 
cases owns and operates trucks                                                           
                                                           
3 Among its competitors are United 
Parcel, TNT, Federal Express, and the U.S. Postal Service.  and vans to pick up and deliver
 these packages. Most of its 
customers tend to be enterprises 
of one sort or another.  At some of the larger cities in which it does business, Airborne 

will own vans and delivery vehicl
es and will directly employ a 
group of people, mostly dispatchers, drivers, and dockmen, 
who are responsible for making the local pickups and deliver-
ies.  In those locations where Air
borne is the direct employer of 
drivers, such as Boston, the drivers and dockmen are covered 
by a collective-bargaining agreement between Airborne and the 
International Brotherhood of Teamsters. At terminal facility locations such as Cranston, Rhode Is-
land, Airborne employs a termin
al manager (Doreen Loomis), and a relatively small group of cu
stomer service representatives who do a variety of tasks in the office and who deal with cus-
tomers.  A large part of what these office people do relates to 
inputting and managing paper such
 as invoices and computer-ized data, which allows Airborne to know where and when 
packages are in route and where and when they are supposed to 
be going to or coming from their destinations. Whereas the 

physical handling and delivery of packages requires people to 
transport these packages in vans, 
trucks, and airplanes, the rout-ing, tracking, and billing functi
ons require a substantial amount 
of sophisticated computing 
power with corresponding person-nel. From about 1989 to April 1995, Airborne had a contract with 
a company called Interstate Parcel pursuant to which that com-
pany provided cartage services 
for Airborne in Rhode Island and the southern part of Mass
achusetts.  The owner of this company was John Kranz and he had performed similar ser-
vices for Airborne in Buffalo and Albany, New York.  The 
people who worked for Interstate worked as dispatcher/super-
visors, dock persons, and land vehicle drivers.4The General Counsel alleges that at all relevant times, by vir-
tue of the degree of control of Airborne over the operations of 
Interstate, Airborne and Intersta
te were joint employers. This 
contention is denied by Airborne.  
In 1993, Local 251, during the course of a campaign to or-
ganize the Rhode Island employees, filed an unfair labor prac-
tice charge against Interstate and Airborne in Case 1ŒCAŒ31567 which, among other things, alleged that they were joint 
employers.  That charge was 
dismissed on May 24, 1994, inso-
far as it alleged that Airborne was a joint employer with Inter-

state. A complaint was neverthe
less issued against Interstate which it settled for an amount in excess of $50,000.00.  The 

settlement, which was executed in July 1994, also called for 
Interstate to reinstate certain employees.  Peter Shaw, the chief 
employee organizer for the Union, accepted reinstatement. 
In August 1994, Local 251 filed a representation petition 
naming Airborne and Interstate as
 joint employers but this was 
withdrawn.   4 In performing their work, they use scanners which are owned by 
Airborne.  These are, essentially, data input devises where, for exam-
ple, information is inputted into Airborne™s computer system at times 
when packages are picked up, when they arrive and leave a terminal, 
and when they are delivered to a cons
ignee.  Drivers are required to use the scanners at various time while on the road and there is a device 

through which the driver can download the information through the 

telephone.  
 AIRBORNE EXPRESS 603On August 29, 1994, Local 251 filed a representation peti-
tion in Case 1ŒRCŒ20182 naming only Interstate as the em-
ployer.  The Union and Interstate entered into a Stipulated Elec-
tion Agreement which provided for an election on the premises 
in Cranston, Rhode Island, such
 premises being owned by Air-
borne and used by Interstate.  When Airborne™s local represen-
tative refused to allow the election to be held on its property, a 
mail-ballot election was agreed to and the Union won the elec-
tion and was certified.  The record shows that Airborne did not 
participate in any of the representation case proceedings and 
there is no evidence that it directed, encouraged, or induced 
Interstate to take any position or do anything in relation to the 
representation case.  Nor is there any evidence showing that 
after Local 251 was certified, that Airborne played any role, 
either directly or behind the scenes, in relation to any bargain-
ing or bargaining strategy in relation to any negotiations that 
took place between the Union and Interstate.  In August 1994, Kranz told Terminal Manager Loomis that he wanted Airborne to cancel his contract because the Union 
was organizing and that he had to spend a ﬁton of moneyﬂ on 
union issues.  He further told Loom
is that he didn™t want to be the one to cancel the contract because if he did, he believed that 
the NLRB might bring legal action against him.  Loomis told 
Kranz that she was not qualified to deal with such an issue and 

that Kranz had to talk to Pat Blankfard who is one of Air-
borne™s people responsible for negotiating contracts with cart-
age companies. 
On September 12, 1994, Blankfard sent an internal e-mail 
stating, in substance, that Kranz wanted to terminate his con-
tract as soon as possible because he (Kranz) had been advised 
that he should not terminate the contract ﬁdue to the possibility 
that the Labor Board could bring in union avoidance charges against his other companiesﬂ in Albany and Buffalo. 
Rich Corrado responded by e-
mail dated September 13, 1994, and stated:   DO NOT TERMINATE THE CONTRACT. We need legal 
direction before we take any ac
tion.  We may be stuck here.  
If we terminate at this point we™ll be on the hook in the unfair 

labor suit.  I™ll call Rob Ashmore when I get back to the GO. 
 Soon thereafter, in mid-September 1994, Airborne sent out 
bid solicitations for the Rhode Island work.  In this regard, 
Corrado testified that he decided to solicit bids because (a) 
Kranz was having union problems,
 (b) Airborne thought that Kranz would ask for more money, (c) Airborne needed to ar-
range for a contingency substitute
 in the event that Kranz can-
celed the contract, and (d) there were problems with the ap-

pearance of Kranz™ trucks that had not been resolved.  
An employee of Interstate, John 
Hurst, testified that before the election, Kranz told about 8 to 10 employee that if the Un-
ion was selected, Airborne would cancel the contract in 30 
days, would hire a new contractor
 who would not likely hire the 
drivers, and that therefore everyone would be out of a job.  This 
testimony while unrefutted, is hearsay insofar as Airborne is 
concerned and irrelevant unless the General Counsel can show 
either that Kranz was speaking on behalf of Airborne or that his 

remarks are attributable to Air
borne by virtue of a conclusion 
that Interstate and Airborne were joint employers. 
On October 11, 1994, and shortly before the originally 
scheduled date of the election, a company called Expressman 
Courier Service, submitted a bid to do cartage work in Rhode 
Island. In November 1994, Current Carrier Corporation was en-
gaged by Airborne to do cartage
 on some Rhode Island routes.  
As noted above, Current entered into a settlement agreement 

remedying certain allegations of a complaint that was issued 
against it. In or about January 1995, a
nother company called Agents 
Transportation Service, (ATS) obtained a contract with Air-
borne to do about three routes in Rhode Island.  Subsequently, a 
company called Expressman Courier Services Inc. (ECS), the 
principal owners formed ATS and that company was awarded a 
contract by Airborne to do some of the Rhode Island work.  
(Principally in lower Massachus
etts and eastern and northern 
Rhode Island.)  Based on the testimony of Michael Palazzini, 

there is no question but that ATS and Expressman are, in fact, 
one employer, having common 
ownership and control. At some point, Airborne awarded a contact to another com-
pany called Professional Deliver
y Services to do cartage ser-
vices in most of the remaining portion of Rhode Island. On or about April 11, 1995, Airborne canceled its contract 
with Interstate, after having no
tified Professional and Express-man that those companies were to be the recipients of contracts 
to do cartage work.  Airborne™s position is that after it refused 
Kranz™ request to cancel the contract, the level of service per-
formed by Interstate declined to the point that keeping the con-
tract was untenable.  Airborne™s position, which is supported by 
evidence, is that Kranz essentially sought the cancellation of his 
Rhode Island contract in order to avoid having to deal with the 
Union and when the direct approach did not work, essentially 
abandoned service so that Airborne would be forced to be the 
one to cancel the contract. Notwithstanding other evidence that may support an asser-
tion that Airborne may have made a decision to cancel Inter-
state™s contract if the employees of that company chose union 
representation, the General Counsel does 
not contend that the cancellation of the agreement, by itself, is a violation of the 

Act.5 They concede that pursuant to the Board™s decision in 
Plumbers Local 447 (Malbaff), 
172 NLRB 128 (1968), a com-
pany cannot be held to violate Section 8(a)(3) of the Act when 
the employees of a subcontracti
ng employer lose their jobs 
because the contract is canceled, 
even if the contract was can-
                                                          
 5 From a practical point of view, there certainly would be a strong 
inducement for Airborne to look for another cartage company to be 
available as a substitute contractor
 if its existing contractor became 
unionized. From Airborne™s own testimony, once a contractor starts 
doing business with it, it becomes a ﬁnightmareﬂ to change that contrac-
tor particularly as Airborne has assured its own customers of uninter-
rupted service often with overnight 
delivery.  Thus, if Airborne™s con-
tractor is subject to an unannounced economic strike, this would cause 
a substantial interruption in Airborne™s local service and without the 
ability to immediately engage another cartage company, it would likely 

lose customers to its competitors. 
 As Airborne™s own employees are 
represented by the Teamsters Union, it is highly unlikely that it would 

be in a position to utilize its own unionized employees as substitutes to 
maintain service in the 
event of a Teamsters strike against a contractor. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 604celed for antiunion considerations.6 See also 
Computer Associ-
ates, 324 NLRB 285 (1997).  Moreover, this situation is distin-
guishable from that in which employer A, 
while retaining its contractual relationship with employer B, has been found to have violated 8(a)(3) with respect to employees not its own, 
when it urged or caused employer B to discharge specific indi-
viduals who were engaged in union activity.  
Holly Manor Nursing Home, 235 NLRB 426, 428 fn. 4 (1978); 
Central Transport, Inc, 244 NLRB 656, 658Œ659 (1979); and 
Georgia-Pacific Corp., 221 NLRB 982, 986 (1975). Nevertheless, the General Counsel
 contends that if Airborne and Interstate are found to be joint employers, then Airborne 
would have violated Section 8(a)(3) of the Act by canceling the 
contract if the cancellation was motivated by the fact that the 
employees chose the Union to represent them. The General 
Counsel also argues that if a joint-employer status is estab-
lished, Airborne would be liable under Section 8(a)(5) of the 
Act for unilaterally laying off its
 employees without first bar-
gaining with the Union that represented these employees and 
with whom it (Airborne) had an obligation to bargain. On April 30, 1995, Expressman and Professional com-
menced operations under their contracts with Airborne.  Prior 
to commencing operations, both 
Companies hired people and although hiring some of the form
er Expressman employees, did 
not hire all who applied. As to Expressman (and its alte
r ego Agents Transportation), 
which is still a party in the cas
e, the General Counsel alleges that at the direction of Airbor
ne, Expressman refused to hire former employees of Interstate because those employees se-
lected the Union to represent them.  This allegation was denied 
by both Companies. The General 
Counsel also asserts that if Airborne and Expressman are found to be joint employers, after 

a finding that Airborne and Interstate were joint employers, 
then if Airborne violated Section 8(a)(1), (3), and (5) by unilat-
erally and/or discriminatorily 
laying off the former employees, 
then Airborne had the obligation to offer these people rein-
statement to their former jobs
.  Under this theory, it would 
therefore follow that when Expressman did not hire all of the 
former Interstate employees w
ho applied, Airborne violated Section 8(a)(3) of the Act, as 
did Expressman, as Airborne™s joint employer.  Under this theory, it would not matter if Ex-

pressman™s motivation in refusi
ng to hire was not based on the employee™s union membership or desires. 
The General Counsel further contends that if Airborne was the joint employer with Interstate, it had the obligation to con-

tinue to bargain with the Union even after it canceled Inter-
state™s contract and notwithstanding the fact that Airborne en-
tered into two new contracts with Expressman and Professional 
                                                          
                                                           
6 Malbaff involved a situation where 
a union which was engaging in secondary boycott activity was charged with violations of Sec. 
8(b)(1)(A) and (2) of the Act in that
 it was alleged that by seeking to 
have one employer cease doing busine
ss with another, it was causing or attempting to cause an employer to discharge and discriminate against 
nonunion employees.  A majority of the Board, with Chairman McCul-
logh dissenting, rejected this argument, holding that a general contrac-

tor and its subcontractors at a construction site are not joint employers 
and that an attempt to cause one to cease doing business with another is 
not the same as causing an employer to discriminate against employees. 
which became, under the General Counsel™s theory, the new 
joint employers with Airborne 
of the employees who continued 
to be covered by the Board™s previously issued certification.  
Insofar as the Rhode Island events are concerned, it is there-
fore obvious that the only way that Airborne can be held liable 
under any section of the Act, would 
be if Airborne were held to 
be a joint employer with the re
spective cartage companies. That 
is, the issue of joint employer becomes the focal and deciding 
issue insofar as Airborne is concerned.  However, as to the 
remaining employer respondent, Expressman, that company 
could be held to have violated Sections 8(a)(1), (3), and (5), if 
the General Counsel can establish, by a preponderance of the 
evidence, that this respondent independently refused to hire its 
predecessor™s employees for discriminatory reasons and there-

fore should be found to be a ﬁsuccessor.ﬂ 
Galloway School Lines, 321 NLRB 1422 (1996).  1.  The joint-employer issue in Rhode Island and 
the allegations of Airborne liability The drivers of the cartage companies under contract with 
Airborne for the Rhode Island area wore uniforms having Air-

borne insignia and the vehicles they used were marked with 
Airborne logos. Thus, if a package was picked up, the person 
handing over the package to the driver, could reasonably as-
sume that the driver was an employee of Airborne. Also, if that 
driver got into an accident, the person in the other vehicle could 
reasonably assume that he was involved in an accident with 
someone working for Airborne.  Whether a person having an accident with a contractor driver 
wearing an Airborne uniform a
nd driving an Airborne labeled van would be able to sue Airborne for a tort, is not the question 
before me. Nor am I called upon to decide whether a customer 
would have a breach of contract case against Airborne if his 
parcels were misplaced or not delivered on time because of the 
actions of a contract driver.7 In either case, the contractor and 
its employees are engaged in performing an essential element 
of Airborne™s services and are the interface between Airborne, 
Airborne™s customers, and the general public.  However, the issue here is not the relationship between Airborne and its cus-
tomers or the public, to the extent affected by use of public 
roads, but the relationship between Airborne, its contractors, 
and the employees who are hired by its contractors.  The ques-
tions in this case are whether, pursuant to case precedent under the National Labor Relations Act,
 Airborne and its contractors can be considered as joint employers so as (a) to impose a bar-
gaining obligation on Airborne when it was never certified by 
the Board as the employer of 
the bargaining unit employees and 
(b) whether Airborne can be held liable for any discriminatory 
actions taken by its contractors, 
with or without its approval or authorization.  The case law in this area shifted 
to some extent in the early 
1980s. It is the General Counsel
™s argument that the current case law is inconsistent with 
economic realties and that as a 
 7 That Airborne could be held liable for tort or contract breaches 
committed by employees of the contr
actor is implicitly recognized by 
the fact that the cartage agreements 
require the contractor to carry cargo insurance and liability insurance naming Airborne as an additional 
insured.  AIRBORNE EXPRESS 605matter of public policy, the Board should revert to its earlier 
standards as set forth in cases such as 
AMP, 218 NLRB 33 (1975); Floyd Epperson, 202 NLRB 23 (1973); Jewel Tea Co
., 162 NLRB 508 (1966); Hoskins Ready-Mix Concrete
 161 NLRB 1492 (1966); S.S. Kresge Co., 161 NLRB 1127 (1966); 169 NLRB 442 (1968), enfd. in relevant part 416 F.2d 1225 
(6th Cir. 1969); Thrifttown, 161 NLRB 603 (1966); and Jewel Smokeless Coal, 170 NLRB 392 (1968), 175 NLRB 57 enfd. 435 F.2d 1270 (4th Cir. 1970). In more recent cases, the Board and the courts have tended to 
emphasize the actual control by one employer over another™s 
employment relations as opposed
 to considering whether the company alleged to be a joint employer has a potential right of 
control.  The types of situations where this becomes an issue 
could include, inter alia, concessionaires at department stores, 
companies providing temporary employment services, fran-

chisers and franchisees, or contractors and subcontractors doing work at construction sites.8In an opinion adopted by the Board in 
Goodyear Tire & 
Rubber Co., 312 NLRB 674 (1993), the administrative law 
judge summarized the current legal test for determining whether two separate corporations
 should be considered to be joint employers with respect to
 a specific group of employees.
9 He stated:  
 Prior to 1982 when the United States Court of Appeals for the 
Third Circuit decided NLRB v. Browning-Ferris Industries
, 691 F.2d 1117 (3rd Cir. 1982), the Board™s analysis of what 

constituted a joint employer relationship was somewhat more 
amorphous than it is today.  Af
ter that decision, however, the 
Board decided to adopt the Third Circuit™s rule and did so in TLI, Inc
., 271 NLRB 798 (1984).  The test is . . . .  Where two 
(or more) separate entities share or codetermine those matters 

governing the essential terms and conditions of employment, 
they are to be considered joint employers for the purposes of 
the Act.  In Laerco Transportation, 269 NLRB 324 (1984), the Board, referring to the Browning-Ferris test, defined the 
essential terms and conditions of
 employment as those involv-
ing such matters as hiring, firi
ng, disciplining, supervision, and direction of employees.   
                                                           
                                                           
8 In 
NLRB v. Denver Construction Trades Council
, 341 U.S. 675 
(1951), the Supreme Court held that a general contractor and its sub-
contractor were not joint employer
s and constituted separate persons under Sec. 8(b)(4)(B) of the Act, ev
en if the former exercised some 
degree of control over the operations of
 the latter at a construction site. 
The Court stated; ﬁWe agree with the 
Board also in its conclusion that the fact that the contractor and s
ubcontractor were engaged on the same 
construction project, and that the c
ontractor had some supervision over 
the subcontractor™s work, did not eliminate the status of each as an 
independent contractor or make the employees of one the employees of 
the other.ﬂ  I also note that for the garment industry, the statute makes 
an explicit exception to the prohibitions of Sec. 8(e) which, in effect, 
treats jobbers and contractors as if they were joint employers as a mat-

ter of law for purposes of hot cargo agreements but only in that indus-
try. 9 This is unlike an alter ego situ
ation where two companies are sepa-
rate in name only and by virtue of
 common ownership and control are, 
in reality, one enterprise.  See for example 
Advance Electric, 268 
NLRB 1001, 1002 (1984).  
In Teamsters Local 776 (Pennsy Supply)
, 313 NLRB 1148, 1162 (1994), the administrative law judge, in an opinion 
adopted by the Board, held that two companies were not joint 
employers despite a degree of authority exercised by one over 
the other.  The judge stated:  Evidence of minimal and routine supervision of em-
ployees, limited dispute resolution authority, and the rou-
tine nature of work assignments has been held insufficient 
to establish a ﬁjoint employerﬂ relationship . . . . 
 On the other hand, evidence of substantial control over 
hiring, promotion, and the base wage rates, hours and 
working conditions of employees, coupled with evidence 
of close and substantial supervision of employees, and 
constant presence of supervisors with a detailed awareness 
and control of employees™ daily activities, has been held 

by the Board to be sufficient to establish a ﬁjoint em-
ployerﬂ relationship . . . .  The Board found a ﬁjoint em-
ployerﬂ relationship in another recent case, 
Continental Winding Co., 305 NLRB 122, 123 (1991), where  even 
though one employer alone hired employees supplied to 
another and set and paid their wages, the record supported 
the judge™s finding that the other employer to which the 
employees were supplied exercised sole authority to as-
sign, schedule, and supervise the workplace conditions, 
and the performance of work by the employees. There, the 
Board said, the supervision was more than ﬁroutineﬂ and 
was not ﬁinsignificant.ﬂ10 In my opinion, the facts developed in this record insofar as 
they cover Airborne™s Rhode Is
land operations establish, under the current legal test, that Airborne cannot be construed as a 
joint employer with any of the 
contract cartage companies that 
it has engaged in this locality.  
The undisputed facts show that 
Airborne has entered into contr
acts which, by their terms, care-
fully and deliberately define a cartage company as an inde-
pendent contractor who is to have full and complete control over the hiring, firing, discipline, work assignments, and all 
other terms and conditions of employment of its own employ-
ees.
11The evidence shows that in R
hode Island at least, once a contractor has obtained a bid for a specific geographic area, it 
and it alone determines the number and size of the routes it will 
run, the number of employees it will hire, the individuals who it 
will hire, and the wages and benefits it will offer to its employ-
ees.  There is no evidence whatsoever to indicate that Airborne, 
in Rhode Island, has had any say or influence in these decisions 
and no evidence to suggest that the hiring, disciplining, or fir-
 10 See also my discussion of joint-employer issues in 
Bronx Health 
Plan
, 326 NLRB 810 (1998), adopted by the Board at fn. 1. 
11 The General Counsels point to provisions in the cartage agreement 
which they assert give Airborne a 
right of control over the hiring and 
qualification standards of the cartage company™s employees.  I don™t 
agree.  For the most part, the cited sections merely require the cartage 
company to meet and have its employees meet whatever State and 
Federal standards are applicable to
 drivers of commercial vehicles 
handling the types of packages that
 are likely to be handled.  These requirements are, in fact, imposed by law, and their mention (or re-
minder), in the cartage contracts are essentially redundant.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 606ing of a contractor™s employees was in any way under the con-
trol or even the suggestion of Airborne.  The day-to-day super-
vision of the drivers and dock persons employed by the 
contractors in Rhode Island have been carried out exclusively 
by the contractor™s supervisors and no evidence was presented 
to suggest the contrary. visions in its rates.)                                                           
The General Counsel argues that inasmuch as the cartage 
agreements can be canceled without cause on 60-day notice, 
this gives Airborne de facto control over the contractor™s opera-
tions because the contractor is always at the complete mercy of 
Airborne.  This might be arguable if Airborne was the only 
enterprise that used cartage companies and there was no 
competition for their services.  Bu
t that is not the case, and as 
the testimony showed, once a contract is made with a 
contractor, it is undesirable on Airborne™s part to change con-tractors because the transition from one to another is not easy. 
That is, while Airborne may be in the driver™s seat when a num-
ber of cartage companies are bidding for the contract, once a 
contract is given out, the relative power shifts a bit toward the 
contractor who can play on Airborne™s desire not to rock the 
boat in midstream. (This was demonstrated time and again in 
the Milwaukee case, where the 
existing contractor sought and obtained reThe vehicles used by the contractors, with two exceptions, 
have been owned by the contractors and there is no evidence 
that Airborne has any equity in those vehicles or has helped 
finance them.
12  While it is true that the contractor™s vehicles 
have Airborne logos and the drivers wear Airborne insignia, 
this is essentially explained as
 an advertising function for the 
benefit of Airborne and for which the contractor receives some 
credit when determining the contract price.
13  The General Counsel also points to the provisions of an in-
demnification agreement entered into between Airborne and 
PDS, one of the replacement contractors. They assert that by 
the terms of this agreement, Airborne was given the ultimate 
right to control the wage rates and benefits of PDS employees if 
unionized.  This, I think, stretches the point too far.   It is obvious that the indemnification agreement was entered 
into on the insistence of PDS, (not Airborne), when PDS real-
ized that if it was required to bargain with the Union as a suc-
cessor, then it could face the possibility that the costs on which 
it premised its bid could be in
creased. PDS therefore demanded 
and obtained assurance from Air
borne that notwithstanding the price structure of its existing contract, it could seek to reopen 
                                                           
12 For a period of time, there were two trucks owned by Airborne 
that were used to deliver or pick 
up packages at the Airport.  These were driven by the contractor™s employees who were assigned to do 
this work. All other vehicles used by
 a contractor have been owned by 
the contractors.  13 Contractors do not always have 
Airborne logos painted on their 
vehicles.  But it is probable that in a metropolitan area, such as Provi-
dence and environs, the agreement 
will provide for the use of such logos.  If the vans used by the contractor do use Airborne logos, this 
can and has become an area of subs
tantial friction between the contrac-tor and Airborne inasmuch as Airborne
 will be interested in the appear-
ance of the vehicles and the contractor may be interested in not spend-
ing money to maintain the appearance in the manner desired by Air-
borne. 
that contract if collective bargaining resulted in a labor agree-
ment that increased its costs.  Airborne did not, pursuant to the 
indemnification agreement have the right to control the wage and benefits of PDS™s employees; it simply agreed to discuss a 
reopening of PDS™s contract at a future time if PDS costs in-
creased as a result of collective bargaining and to say yes or no 
to any increase proposed by PDS.  By the same token, the in-
demnification agreement gave PDS the right to cancel its 
agreement if Airborne refused to accede to a requested rate 
increase, whereupon Airborne would assume the costs that PDS 
incurred in obtaining vehicles and equipment to perform the cartage agreement.  
In effect, the General Counsels seem to be taking the posi-
tion that any time a subcontractor obtains or has the ability to 
convince the contractor to renegotiate the terms of their con-
tract, particularly if the subcontractor™s costs are affected by 
collective bargaining, this means that the general contractor is 
the one having the de facto control over the subcontractor™s 
labor relations.  I don™t buy this 
argument which, if extended to its logical conclusion, would mean that in virtually all contrac-
tor-subcontractor relationships, the two companies involved 
should necessarily be construed as joint employers whenever 
the employees of the subcontractor are unionized.  
Finally, the General Counsel points to a manual which is is-
sued to Airborne™s own drivers but which may or may not be 
used by the contractor and its drivers at the contractor™s discre-
tion.  This manual deals with subjects as mundane as keeping 
eye contact with the customer to more difficult subjects such as 
how to handle attempted deliveries. The fact that a contractor 
has made this book available to its drivers as a guide to how to 
deal with the various situations that might come up while on the road, is not in my opinion, evidence of sufficient weight to 
establish that Airborne and not the contractor, controls the work 
done by the contractor™s employees.  See 
Speedee 7-Eleven, 170 NLRB 1332, 1333 (1968), and 
S. G. Tilden, Inc., 172 NLRB 752 (1968).14  In short, it is my conclusion,
 based on the record developed in this matter, that the evidence cannot establish that Airborne was, at any time, a joint employer with any of the cartage com-
panies that it has contracted w
ith to perform Rhode Island and southern Massachusetts services.   Similarly, there was no evidence presented by the General 
Counsel or the Charging Party which would tend to show that 
Airborne, in any way, influenced
, directed, or determined the 
hiring decisions of any of the cartage companies who com-
menced operations on April 30, 1995, and who replaced the 
predecessor, Interstate Parcel.   
Having concluded that under current Board law, the evidence 
in this case cannot establish that Airborne is or was a joint em-
ployer with any of the cartage companies that it did business 
with in Rhode Island, and concluding that there is no evidence 
to show that Airborne influenced the hiring decisions of the 
contractors who succeeded Interstate, I shall recommend that 
 14 It is noted that in 
Speedee 7-Eleven, the Board also rejected the contention that the franchiser™s ri
ght to terminate an agreement on 30 
days notice would, standing alone, ne
gate the existence of an independ-ent contractor relationship.  
 AIRBORNE EXPRESS 607the allegations against Airborne, insofar as the Rhode Island 
cases, be dismissed.  2.  The hiring of employees by ATS/Expressman
 Notwithstanding my conclusion th
at Airborne was not a joint 
employer with ATS/Expressman 
and did not have any role in 
the hiring decisions made by ATS/Expressman™s agents, the 
latter company could violate various sections of the Act if it 
discriminatorily refused to hi
re its predecessor™s employees 
because of their union affiliation and/or because it sought to 
evade becoming a successor as defined in 
Burns Security Ser-
vices, 406 U.S. 272 (1972), and 
Fall River Dyeing Corp. v. 
NLRB, 482 U.S. 27 (1987), by deliberately making its hiring 
decisions so as to insure that less than 50 percent of its work 
force did not consist of people employed by the predecessor. If 
that were the case, then ATS/Expressman (a single employer) 
would be liable for violating Sec
tion 8(a)(3) by refusing to hire 
employees for discriminatory r
easons and for violating Section 
8(a)(5) by refusing to recognize and bargain with Local 251.  
Galloway School Lines, 321 NLRB 1422 (1996).  Like any other case involving an allegation that an employer 
has either discharged employees 
or refused to hire employees 
because of their union affiliation or activities, the legal frame-

work is set out in Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982). That is, the General Counsel must make out a prima facie 
showing that the employer was motivated by illegal reasons and 
if this is done, the burden shifts to the employer to show that it 
made or would have made the 
same decision for nondiscrimina-tory reasons.   
In taking over the operations of a predecessor, a succeeding 
employer must make its hiring 
decisions devoid of any consid-
eration of employee union affiliation or support.  That does not 
mean that it is required to give preference to the previous em-
ployees and there is no legal principle that its failure to give 
such a preference is presumptive evidence of discriminatory 
intent.  For example, as here, 
a new employer may favor rela-
tives and friends in making its 
hiring decisions  Nepotism, one of the older human social beha
viors, does not constitute evi-dence that the employer is engaging in illegal discrimination. 
Belfance Electric,
 319 NLRB 945 (1995).   I also note that in an industry 
like this, the job skills and re-quired abilities for driving vans and loading and unloading 
packages, is not high.  What is required is stamina, and as for driving, the employees need onl
y know how to drive a car and 
how to read sufficiently well to find addresses.  This lack of 
skill manifests itself in the fact that the people who have ac-
cepted employment as starting drivers for the cartage compa-
nies in Rhode Island and Wisconsin are paid close to the mini-
mum wage, are required to work long hours, and do not get paid any overtime premium because they are not covered by the 

Fair Labor Standards Act.  Unfortunately for them, their skills 
are low and their jobs are fungible; being subject to easy 
replacement by other people with a similar lack of skills.  Thus, 
I agree with Palazzini that the types of jobs he was filling for 
ATS/Expressman, were not ﬁrocke
t science,ﬂ that they required 
little training and that the experience gained by the previous 
employees provided little or no advantage in doing these jobs, 
vis-à-vis, persons who walked in off the street and applied for 

them.  Clearly, if the skills possessed and/or acquired by the 
predecessor™s employees had a strong advantage vis-à-vis non-
experienced applicants, this w
ould weigh in considering the 
employer™s motivation in refusing to hire them. 
NLRB v. Food-way of El Paso, 496 F.2d 117 (5th Cir. 1974). But this is not the 
case here and the failure of Expressman to offer jobs to all or most of the predecessor™s employees does not, in my opinion, 
count for much.  The essential facts are as follows:  
Airborne, in or about August 
1994, contemporaneously with 
the union organizing campaigns 
in Rhode Island and Wiscon-sin, started soliciting bids from various people who might be 
able to provide cartage services.   By letter dated October 11, 
1994, Expressman, by Michael 
Palazzini, submitted a bid.  The cover letter stated, among other 
things, that Expressman has operated ﬁfor ten years in a union 
free environment and we are eager to take this opportunity to 
expand.ﬂ  In January 1995, Airborne awarded a portion of the Rhode 
Island work to Expressman and that company started to do 
some work in a small area around Providence using three vans. To staff this small operation, Palazzini hired three drivers for 
Expressman, his cousin, Brian Tutato, John Madden who is 
married to Tutato™s sister, and Steven Primo, who is a friend of 

Tutato.  In January 1995, Airborne notif
ied Expressman that it was going to receive the larger contract. Thereafter, in April 1995, 
Expressman formed ATS whic
h was designated to do the 
Rhode Island contract under the management of Palazzini.
15 (As previously described, E
xpressman and ATS constituted a 
single employer). Under this car
tage contract, ATS/Expressman was responsible for deliveries and pickups in a defined geo-
graphic area, consisting of the areas located to the north and 
east of Providence.  This area also included the three routes that 
Expressman had set up to make deliveries since January 1995 
and Palazzini decided to retain his relatives and their friend. 
Palazzini initially decided that the cartage contract could be 
divided up into 21 routes and made his hiring decisions accord-
ingly. 
Palazzini conceded that before hiring, he attended a meeting 
with Expressman™s lawyer who advised that the company might 
become a ﬁsuccessorﬂ upon taking over the contract from Inter-
state and might be obligated to bargain with Local 251.  In this 
regard, the record does not show exactly what advice was given 
                                                          
 15 Palazzini was called by the General Counsel as an adverse witness 
pursuant to Rule 611(c). At the time that he was called as a witness, he 
no longer was employed by ATS or Expressman, although he was, 
himself, a contractor for Airborne now providing dispatch services in 
Rhode Island.  He therefore was somewhat disinterested vis-à-vis, 
ATS/Expressman, but he continued 
to have a relationship with Air-
borne which could have affected his 
testimony.  It appears that Palazz-
ini cooperated to some extent with
 the Regional Office during the in-
vestigation and provided some materi
als, including some notes he made 
of his reasons for not hiring some of Interstate™s employees.  However, 
these notes were made months after the event and are hardly disposi-
tive.  On balance, I thought that Palazzini was a candid and honest 
witness.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 608by this lawyer.  (As ATS/Expressman did not appear at the 
hearing, no one objected based on attorney-client privilege.)  
Palazzini™s testimony was that he assumed, based on this 
conversation with the lawyer, that his company was going to 
have to bargain with the Union but that he never did so because 
they never asked.  Assuming ar
guendo, that the lawyer gave 
correct advice about the law relating to successorship, I don™t 
think that I can leap from that to the conclusion that Palazzini, 
on behalf of ATS/Expressman, therefore decided to violate the 
law by deliberately manipulating 
his hiring decisions to insure that it did not become a successor. (Presumably correct legal 
advice would have included advice regarding the possibility of 
being caught and the attendant legal liabilities to be suffered.)                                                           
Before hiring any more drivers, Palazzini hired Michael 
Wallace, a former supervisor at Interstate to be operations man-
ager.  Palazzini testified that in considering which drivers of 
Interstate to offer employment, he relied to a great extent on 
Wallace™s opinion about them.  In this regard, an Interstate 
employee Jeffrey Zarrella, testified that during the organizing 
campaign in 1994, Wallace asked him why he was wearing a 
union button.  Also, Interstate employees, Frank Velleco Jr. and 
Brenda Baldino testified that they were separately told by Wal-
lace to remove union buttons. This evidence, I presume, was 
adduced to show antiunion animus on Wallace™s part and that I 
should infer that he probably infl
uenced Palazzini to not offer employment to those employees who were union adherents. 

Notwithstanding the fact that Wallace did not testify in this 
proceeding, the statements attri
buted to him back in 1994, seem 
to me to be relatively innocuous and by themselves, hardly 
constitute sufficient proof that he made hiring recommenda-
tions based on each employee™s union sentiment.  I also note 
that although the General Counsel offered evidence to show 
that some of the Interstate 
employees who were not offered 
jobs had openly expressed their union support, there is no evi-
dence to show that those peopl
e who were offered jobs were also not union adherents. Palazzini testified that apart from Wallace and another em-
ployee named Kevin Moffett, he 
did not approach the other 
Interstate employees until later in April 1995 because he felt 

that it would not be proper to talk to them about hiring at a time when Airborne had not yet officially announced that it was 
canceling the contract with Interstate.  (The cancellation oc-
curred on April 11, 1995.)  While
 perhaps overly delicate, I 
can™t say that this was irrational. Palazzini testified that he felt 

that it was not his place to be the one to tell Interstate™s drivers 
that Interstate™s contract was about to be cancelled and that they 
were going to lose their jobs.  Sometime in March and April 1995, Palazzini recruited and 
hired some friends of his cousin
 Tutalo and the latter™s friend, Primo.  Consequently, a group of young men were hired and 
these included Jerry Ferreira, Jesse Killeen, Mark Egan, 
Stephen Alfonso, and Paul Desaulniers.  (Desaulniers was a 
high school friend of Palazzini.)16                                                           
16 Although Palazzini testified that he also hired Todd Cheetham 
during this time, Cheetham does not 
appear on the payroll records until 
the third week of operations. 
In early April 1995, Palazzini placed an advertisement in the 
local newspaper seeking drivers for the Rhode Island, East Bay 
area. On April 14, he hired Kevi
n Moffett, an Interstate driver, whom he made a supervisor.  At some point in April, Palazzini 

hired as drivers, David Weatherford, (this person had previ-
ously worked for another Airborne contractor in Massachu-
setts), Tim Maguire, and Russ Marcoux. (Marcoux was hired during the course of a series of ﬁinterviewsﬂ that Palazzini held 
with the former Interstate employees.) 
As noted above, Airborne gave o
fficial notice to Interstate on April 11, 1995, that it was canceling its contract.  Following this notice, (and after having already hired at least 
6 nonInterstate drivers), Palazzini solicited the employees of 
Interstate to make job applica
tions.  He did this by posting a 
notice at the Airborne facility inviting them to go to the How-
ard Johnson Hotel in Warwick Rhode Island. On April 17 and 
18, 1995, about 30 Interstate drivers filed applications with him at meetings held at the hotel.  After briefly meeting with these 

individuals, in small groups, Palazzini got together with Wal-
lace to make a list of the applicants and ranked them in order of 
preference based, in large part, on Wallace™s experience with 
them.   
Resulting from the April 17 and 18 interviews, Palazzini 
hired nine drivers from Intersta
te.  These were Kyle Borassa, 
Charles Footman, Jason Goldstein, Richard Lajoie, Michael 

Minisce, Alan Olson, David Ra
vo, Noel Silva, and David Var-gas.  He also hired two othe
r drivers, Franz Baudouin and Ar-thur Ramsdell, who had previously worked for Interstate but 
were not employed by that company at the time that Interstate™s 

contract was canceled. According to Palazzini, he made job 
offers to five other Interstate drivers, but these were made after 
some of the people who initially accepted jobs, turned them 
down.  The bottom line here is that of the employee complement 
that started to work for ATS during the first weeks of its opera-tions, a majority did not come from the former employees of 
Interstate.  This fact was, to some degree, up in the air, at the 
beginning of the trial.  But after examining payroll records, the 
General Counsel decided that ab
sent proof of discriminatory 
motivation in the hiring decisi
ons, ATS/Expressman could not be considered to be a Burns successor.  
In the absence of direct evidence proving intent, and at best, 
minimal evidence of antiunion an
imus, it is not easy to prove 
that a succeeding employer who offers jobs to some, but not all, 
of a predecessor™s employees, has acted with illegal motiva-
tion.17In U.S. Marine Corp., 293 NLRB 669, 670 (1989), the Board 
held that a prima facie case of discriminatory motivation may 
be supported by consideration of the lack of any legitimate 
basis for a respondent™s action. The Board stated:   The Board has held that the following factors are among those 
that establish that a new owner has violated Section 8(a)(3) in  17 In 
Harvard Industries
, 294 NLRB 1102 (1989), the General  
Counsel had the good fortune to have located former employees of the 
company who participated in the hi
ring process and who testified that 
the company went about its hiring so as
 to insure that less than a major-

ity of its work force would be former employees of the predecessor. 
 AIRBORNE EXPRESS 609refusing to hire employees of 
the predecessor: substantial evi-
dence of union animus; lack of a convincing rationale for re-
fusal to hire the predecessor™s 
employees; inconsistent hiring 
practices or overt acts or conduct evidencing a discriminatory 
motive; and evidence supporting a reasonable inference that 
the new owner conducted its st
affing in a manner precluding the predecessor™s employees from being hired as a majority of 
the new owner™s overall work force to avoid the Board™s suc-
cessorship doctrine.  In Galloway School Lines, 321 NLRB 1422 (1996), the 
Board held that the employer was a successor where, but for its 
illegal refusals to hire the pr
edecessor™s employees, they would 
have constituted a majority of the new work force.  The Board 
noted:  [T]he alleged successor employer™s motive is the criti-
cal issue.  Within the 
Wright Line framework, there are 
several factors which the Board has considered in analyz-

ing the lawfulness of the alleged successor™s motive: ex-
pressions of union animus; absence of a convincing ra-
tionale for the failure to hire the predecessor™s employees; 
inconsistent hiring practices or overt acts or conduct dem-
onstrating a discriminatory motive; and evidence support-

ing a reasonable inference that the new owner conducted 
its hiring in a manner precluding the predecessor™s em-
ployees from being hired as a majority of the new owner™s 
overall work force . . . . 
. . . . Therefore, . . . we agree . . . that the Respondent™ s as-serted ﬁrandom-selectionﬂ process was a subterfuge, that 
its failure to hire the allege
d discriminatees in this case 
was part of a plan to avoid 
bargaining obligations respect-ing the entire driver/monitor unit under the Burns succes-
sorship doctrine, and that it violated Section 8(a)(3) and 
(1).  In Laro Maintenance Corp., 312 NLRB 155 fn. 2 (1993), the 
Board found a violation where, among other things, the Re-
spondent had no legitimate reason for refusing to interview or 
consider the predecessor™s employees for employment  See also 
Houston Distribution Service, 227 NLRB 960, 966 (1977), and 
Weco Cleaning Specialists, 308 NLRB 310 fn. 4 (1992). In NLRB v. Foodway of El Paso,
 496 F.2d 117 (5th Cir. 1974), the court noted; ﬁDespite the presence of a pool of ex-
perienced workers, respondent went to considerable length to 
replace the union employees with entirely new workers.ﬂ 
In my opinion, there is not much evidence of antiunion ani-
mus demonstrated by representa
tives of ATS/Expressman and 
this factor weighs heavily ag
ainst the General Counsel™s con-
tention.  Further, the actions of Palazzini, in the method by 

which he went about staffing the new operation does not seem to me to be either irrational or illegitimate.  He hired some 

drivers on the basis of kinship and personal friendship and this 
does not seem to me to be all th
at unusual.  He offered a fair number of jobs to former employ
ees of Interstate and the evi-dence does not show that either he or Wallace made a distinc-

tion between those employees w
ho were for the Union as op-posed to those who were against the Union.  The jobs in ques-
tion were low skill jobs where prior experience would not have 
made much, if any, difference in their performance.  What was 
needed were people who were willing to work long hours at 
low pay and who could drive and read enough English to make 
it to their destinations. To this 
extent, there was, in my opinion, 
no objective reason to favor the 
former Interstate employees 
over new applicants.  In conclusion, it is my opinion 
that the General Counsel has been unable to provide sufficient convincing evidence of illegal motivation so as to sustain the complaint™s allegations against 
ATS/Expressman. B.  The Wisconsin Cases To recap, the issues in the Wisconsin cases are as follows: 
1.  Should Airborne and Enterprise Express (EEI) be con-
strued as joint employers? 
2.  By virtue of Board certifications dated December 20, 
1994, in petitions naming EEI as the sole employer, should 
Airborne, if a joint employer, 
be obligated to bargain with Teamsters Local 334?  
3.  If obligated to bargain, did Airborne violate Section 
8(a)(1) and (5) by failing to bargain over the effects of the can-

cellation of its contracts with EEI insofar as the Appleton and 
DePere locations? 
4.  Did Airborne, since July 
10, 1996, refuse to bargain over 
the effects of EEI™s decision to close the Milwaukee and Madi-
son operations? 
5.  Did Airborne, since March 19, 1997, refuse to bargain over the decision to cancel its contract with NFW/EEI at the 
Milwaukee facility?  (NFW had pur
chased the stock and assets of EEI in August 1996 and performed the cartage work for 
Milwaukee.) 
6. Did Airborne, as a joint empl
oyer with EEI, refuse to fur-
nish information to the Union in violation of Section 8(a)(1) 
and (5)? 
The General Counsel although naming EEI as a respondent, 
essentially as a foundation for naming Airborne as a joint em-
ployer, does not contend that EEI violated the Act and concedes 
that EEI bargained in good faith after the Union was certified.  
The General Counsel asserts that because Airborne controlled 
EEI™s finances and operations, there could not be any meaning-

ful bargaining between the Union and EEI and that Airborne should have been a party to the negotiations as requested by the 
Union and refused by Airborne.  
The Wisconsin operations of Airborne were at all relevant 
times, managed by its district 
field services manager, Betsy 
Tate.  There were four facilities, a large one located in Milwau-
kee and smaller ones in Madis
on, Appleton, and Green Bay  
(Green Bay was a substation of
 Appleton and was later moved 
to DePere). Like the situation in
 Rhode Island, Airborne™s local pick up and delivery operations have been carried out through 
the use of cartage contractors. 
 At Milwaukee, Appleton, and Madison, Airborne directly employed a small group of clerical 
workers to do customer service functions such as answering 
phones and tracking packages. (At the Green Bay facility, there 
were no Airborne employees.) 
In 1979, Airborne made a d
eal with a man named Jim Andrulis to perform the Milwa
ukee local deliveries and pick-
ups.  Andrulis formed EEI to do th
is service and he was its sole  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 610stockholder. Thereafter, in the 1980s, EEI contracted to be the cartage company for Appleton and Madison. Although losing 
the contract for Madison for a period of about a year and a half, 
EEI eventually regained that contract and was, until 1994, the 
sole contractor for Wisconsin.  In this capacity, EEI had gross 
revenues during the 1990s in excess of $5 million per year.  
During a portion of this time, Andrulis testified that this opera-tion was very profitable to him 
although he also testified that after Airborne revised the payment formula that it would agree 
to, his profits started an inexorable slide to zero.  
During its time as the cartage contractor, EEI employed 
about 125 to 140 employees in Milw
aukee as drivers, dispatch-
ers, and dock workers.  It also employed another 40 to 50 em-

ployees in Madison.  A some
what lesser number were em-
ployed in Appleton/Green Bay.  All the drivers wore uniforms 
having the Airborne label and all drove trucks, which while 
owned or leased by EEI, had Airborne logos on them.
18  Thus, like the drivers in Rhode Island, they appeared to the general 
public as being employed by Airborne. 
The basic contracts between Airborne and EEI (and also the 
subsequent contractors), are essentially the same as those in 
Rhode Island and contain the same
 boilerplate language assert-ing that the relationship between Airborne and the cartage 
company is an independent contractor relationship with the 
contractor having the sole control over hiring, firing, directing and assigning work, setting wages, hours, and all other benefits and working conditions.  And the uncontroverted evidence 

produced in this hearing was that it was the contractor who 
supervised the day-to-day operations and that it was the con-
tractor and not Airborne, who had and maintained complete 
control over the labor relations and employment conditions of 
the employees it hired to do the work in question. Notwith-

standing the contention of the General Counsel, I do not think 
that the evidence regarding the Wisconsin operations, differed 
much, if at all, from the Rhode Island operations.  Moreover, in relation to the Union™s petition seeking an elec-
tion vis-à-vis EEI, the evidence shows that although Andrulis 
sought the assistance of Airborne in conducting an election 
campaign, he was met with stony silence and an absolute re-
fusal of help.  Describing one m
eeting with Airborne, Andrulis testified that when he asked for their help to deal with the Un-ion™s organizing campaign, they simply would not respond.  
(As noted above, the Union was certified as the bargaining 
representative of EEI™s Wisconsin employees, in three separate 
units, on December 20, 1994.) 
Notwithstanding the above, the General Counsel contends 
that Airborne was a joint employer with EEI by virtue of Air-
borne™s ﬁmeaningfulﬂ control over EEI.  He states:  This meaningful control is manifested primarily in four 
ways.  First, Airborne™s ability to direct how EEI performs 

the a.m. sort stems from Airborne™s presence at the termi-
nal where EEI drivers work. Second, Airborne required 
EEI to provide extensive information about its operational 
costs which enabled Airborne to dictate EEI™s reimburse-
ment rates, and effectively, 
to control its employee wage 
                                                          
                                                           
18 Some of the vehicles that were leased by EEI were owned by an-
other company that also was owned by Andrulis. 
rates. Third, Airborne™s ﬁt
hresholdﬂ or ﬁincrementalﬂ method of reimbursement required frequent negotiation of rates and precluded EEI fro
m establishing wages and benefits in a union collective bargaining agreement.  

Fourth, by controlling the number of vehicles EEI oper-
ated with, Airborne effectiv
ely determined the number of 
employees EEI could hire, a
nd, conversely, limited the 
number of employees EEI could hire and the wage and 
benefit rates it could pay those employees.  
Key to understanding Airborne™s control over EEI is 
the service EEI was expected to provide Airborne. Air-borne contracted with EEI to ﬁprovide pickup and delivery 
serviceﬂ within specified times.  In turn, Airborne reim-
bursed EEI for making on time pickups and deliveries, not 
attempted pickups of deliveries.  Had EEI been a true in-
dependent contractor, Airborne™s legitimate control would 
have been limited to insuring that EEI performed the con-
tract services on time.  Instead, Airborne crossed the line 
by controlling the means and methods used by EEI to per-
form the services and by requiring data unrelated to per-
formance of the contract services, thereby actually control-
ling EEI™s employment relations.  
 The characteristics relied on by the General Counsel are not 
all that different from the characteristics that any subcontractor 
has when it bids against other contractors and obtains a contract 
from a large and powerful customer.  Unless, there is some 
special relationship, such as kinship, or political pull or bak-
sheesh (not unknown), the price paid to the contractor in a bid 
situation is a market price.  
And the contractor™s concomitant 
ability to pay its employees whatev
er it or they want, is limited 
by the amount of money the market will bear when the contrac-
tor receives the contract in the first place 
or if and when it at-
tempts to renegotiate its contract thereafter.
19  I don™t see what 
if any difference it makes that one 
side or the other has more or less information about the other™s costs, as it is the market 
which ultimately determines the price unless one of the partici-
pants has monopoly power vis-à-vis the other.
20  Once the par-ties agree to a contract, it may be that the vendor may want 
more, but as there is an existing contract, it doesn™t seem all 
that unusual for the customer to 
ask the supplier to justify why 
 19 In this sense, a contractor is not any different from any other en-
terprise which receives money from 
its products or services based on what the market will bear, otherwise defined as the point at which its 
customers will begin to refuse to 
buy the product or service and move 
to someone else for a lower price or
 a substitute product.  The market 
price, by definition, has to set a lim
it to the total compensation that any 
enterprise pays to its shareholders, employees, and its own suppliers of 
goods and services.  In the absence of a monopoly (whether private or 
governmental), or a group of enterpri
ses engaged in an effective price 
fixing conspiracy, the market place 
become the process whereby all 
prices are set including the prices of labor except to the extent that a 
minimum price for labor may be esta
blished by governmental fiat.   
20 Inasmuch as Airborne is a comp
any whose shares are traded on a 
stock exchange, it makes public a great
 deal of information regarding 
its own operations, costs, and profits. 
 I doubt that this public disclosure 
gives much if any advantage to the contractors who deal with it. 
 AIRBORNE EXPRESS 611it wants an increase in the price already established.
21  That this was done by Airborne and that 
EEI may have given some data 
to Airborne in an attempt to get more money, doesn™t indicate 
to me that Airborne controlled EEI. All it indicates is that be-
fore agreeing to a change in the contracted price, Airborne 
asked EEI to furnish information to justify its claim that it 
couldn™t afford to perform the service at the price which had already been mutually agreed upon.
22  The relationship between Airborne and EEI became increas-
ingly estranged in the 1990s and 
before the union started to organize.  The record is replete with requests by EEI for more 

money and requests by Airborne th
at EEI justify such requests.  
The record also shows that there were several occasions when 
Airborne rejected these requests and several occasions when it 
acceded to EEI™s requests.  In the main, Airborne essentially 
caved in when EEI threaten
ed to cancel the contract and was the only cartage company available in the area capable of han-

dling the Wisconsin operations, and Airborne determined that it 
would not be able, within time limits available to it, replace EEI 
with another contractor.  In 
those circumstances, it was not 
EEI™s cost information that caused Airborne to cave in; it was 
the lack of a local competitor to EEI which gave EEI the lever-
age to make a credible threat and get what it wanted.  
For example, in 1995 Airborne agreed to several substantial 
increases when EEI threatened to cease performing the con-
tract.23  Thus, effective January 1, 1995, Airborne increased 
aircraft handling fees to EEI in the amount of $2690 per month 

or $32,200 per year.  Effective February 12, 1995, the rate was 
increased for the Appleton operation by $11,400 per month or 
$136,000 per year.  On March 24, 1995, Airborne agreed to 
advance $60,000 to EEI and effective March 26, 1995, the 
Milwaukee rate was increased by about $9800 per month or 
$117,000 per year.  At the same 
time, the Madison rate was increased by $12,300 per month or $148,000 per year.  In re-
sponse to a threat to go out of business by EEI in September 
                                                          
 andle.                                                             
21 Of course, if a contractor can show that it no longer can perform 
the contract at the agreed upon price, the customer may or may not 
agree to an increase if it wants to 
keep the particular vendor and not go 
to the trouble of obtaining a substitute, assuming that one is readily 

available. This, no doubt, is the source of low ball bids where a contrac-
tor may artificially make a low bid in 
the expectation that it will be able to convince the customer to pay more once it is on the job and halfway 

through the project.  
22 Indeed, Airborne™s witnesses testified that they were not that in-
terested in getting information direc
tly from EEI because they assumed 
that such information would likely 
be unreliable in order to justify 
Andrulis™ request for an increase in 
rates.  Their testimony was that 
they relied on their own observations
 and assumptions in arriving at 
what they believed to be a reasonable cost for EEI™s operations at any 

given time. For example, in GC Exh. 188(c), there are comments by 

Airborne personnel to the effect that they did not believe either that EEI 
had added vehicles or that such a
dditions were necessary when they 
were evaluating Andrulis™ reasons for why he desired a rate increase.  
23 I do not mean to overemphasize EEI™s leverage vis-à-vis Airborne 
as Airborne is gigantic in relation to EEI, and over time, has far more 
resources at its disposal including 
the ability to do the work with its own employees if necessary.  What I am saying is that there is an ebb 
and flow in the relationships between an enterprise like Airborne 
(which itself has to compete with rivals) and its vendors such as EEI, 
which may, for at least a while, have
 little competition in a local area.   
1995, Airborne increased, effective October 15, 1995, the Mil-
waukee rates by $13,000 per month or $156,000 per year.  
When I asked Andrulis about these rate increases, he testified that he was aware that the other contractors in the area were not 
interested in bidding for the Airborne work, and therefore he 
felt that he had the leverage in his negotiations with Airborne.24Indeed, at one point 
before the Union started its campaign to 
organize the Wisconsin employees, an Airborne official, Gary 
Lapland, wrote a memorandum to Tate and other Airborne 
managers, dated March 15, 1993, in part bemoaning EEI™s 
perceived leverage over Airborne. He stated:   EEI wants to get rid of IMT [Iron Mountain].  I told 
them we would put this out for bid AS SOON AS 
POSSIBLE . . . .  I would like to combine ATW [Apple-
ton] with at least half of the ATW area.  I know that his 
will be more expensive up front but we could have a back 
up plan for a place to put these vehicles for EEI. 
. . . . I am not proposing to expand EEI. I am proposing to 
reallocate some of the territory that they now have in such 

a way that it would be beneficial to both of us. For exam-
ple, if we took away half MK
E, [Milwaukee], half of MSN 
[Madison], and half of ATW and brought in some real 
good truckers, EEI would be forced to upgrade their operation in order to compete.  Now, if at the same time 
we found other places to put the displaced trucks, but 
never giving them more than half of a station, we would 
be keeping them whole. Putting their eggs in a few more 

baskets and introducing competition in each of their areas.  
If it turns out that EEI can not handle this type of 
operation and their operations get worse rather than better 
we can systematically start replacing them in areas that 
they can not h
 Advantages of this type of plan: 
 1.  It would allow us to 
put in new D/O™s [Driver own-ers] in some of our strongest potential markets.  
2.  It would insure that EEI can not hold us ransom 
ever again.  3.  It would give EEI a more diversified revenue and shipment base so that they are not tied to any one market 
for growth.  4.  It will force EEI to become more cost effective in 
order to be competitive.  
 24 The fact that EEI  was able to ta
ke advantage of its situation as the incumbent contractor and being able
 to negotiate increased prices, undercuts, in my opinion, the theoretical  opinion testimony of Michael 
Belzer, a labor economist, who was proffered as an expert by the Gen-
eral Counsel.  His opinion was that Airborne controlled the price that it 
would pay to EEI by virtue of the stru
cture of the contract and by virtue 
of the assertion that it could extract cost information from EEI when the 
latter requested raises.  To some
 degree, his opinion was based on 
inaccurate assumptions, but in any even
t, was contradicted by the actual 
experience between Airborne and 
EEI which showed a complicated 
relationship and not one where Airborne
 was able to control or dictate to EEI the amounts the latter received under these contracts. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6125.  It will give EEI a continual base of low salary em-
ployees to offset the longer 
term employees with higher 
salaries.  
 Disadvantages:  1.  We would be spreading the EEI virus if they prove 
to be non-effective.  2.  Any moves we make woul
d have to be pre-planed to avoid increases in our overall cost.  The cost could be 
substantial.  3.  EEI would not be able to cross utilize management 
personnel if the stations involved were too far apart this 
would increase their management overhead. 4.  EEI leases all of its vehicles.  I am not sure of the 
impact of this type of
 move on their cost.   Notwithstanding the testimony of
 Andrulis of EEI and Betsy 
Tate of Airborne, both of whom agreed that EEI and not Air-

borne did the supervising and the hiring and firing of EEI™s 
employees, the General Counsel argues that Airborne had the 
ﬁright to controlﬂ the firing of
 these employees.  In support of 
this contention he offered one incident (over 17 years), where 

after seeing an EEI supervisor walk on a moving conveyer belt, 
Betsy Tate threatened to have that person barred from the 
building.  Obviously if this threat had been carried out (it was 
not), EEI could not assign that person to the Airborne Milwau-
kee facility and it is probable that he would have lost his job. 
Nevertheless, this single incident is not, in my opinion, suffi-
cient evidence of Airborne™s in
tention to impose control over EEI™s firing decisions.  It seems to me that Airborne should be 
able, without being found to be a joint employer, exercise some 
power over a contractor when the contractor™s employees en-
gage in activity which may result in injury and impose legal 
liability on Airborne for accidents that occur on its premises.  
Similarly, the fact that there is evidence that Betsy Tate or 
other Airborne managers have prodded EEI to get their trucks 

out on the road early, doesn™t mean to me that they exercised 
such a degree control over EEI™s operations to the extent that it 
must be found that Airborne is 
responsible for the employees of 
EEI.  Airborne entered into contracts with various business 

entities in Wisconsin to guarantee shipment of packages and 
parcels within certain time limitations.  It clearly has a desire to 
fulfill those contractual obligations and if this means putting a 
match under the local contractor™s
 management to insure that those contractual obligations are met, this doesn™t mean that it 

becomes an employer of the contractor™s employees.  As stated 
by the Board in 
Southern California Gas Co., 302 NLRB 456, 
461 (1991);   An employer receiving contracted labor services will of ne-

cessity exercise sufficient control over the operations of the 
contractor at its facility so that
 it will be in a position to take action to prevent disruption of its own operations or to see that it is obtaining the services it contracted for.  It follows that the 
existence of such control, is not, in and of itself, sufficient jus-
tification for finding that the customer-employer is a joint 
employer of its cont
ractor™s employees.  
 The General Counsel points to the fact that Airborne pro-vided EEI with its operations manual which documents a set of procedures designed to make most efficient use of the delivery 

process and has been designed, over time, by industrial engi-
neers.  (Time and motion studies.)  But as in the case of Rhode 
Island, Andrulis testified that he was not required to adopt these 
procedures and when he or his supervisors felt that they were 

not appropriate to his operation, they did not.  By the same 
token, in 1993, Andrulis was given a tour of two of Airborne™s 

Chicago area facility in order for him to observe how Airborne 
operated the respective terminals 
with Airborne™s own employ-
ees.  Andrulis testified that he was not all that impressed and 
that the operations he saw were not all that different from his 
own.  On one other occasion, Andrulis wanted to use three trucks 
on the weekends at one of the facilities and Airborne insisted 
that it contracted for the use of 
four trucks and wanted Andrulis to comply with the contract.  Agai
n, this is not, to my mind, the 
kind of, or degree of control over employment and labor rela-
tions that would warrant, in conjunction with all of the evidence 
in this case, a finding, under curre
nt law, that Airborne was a joint employer with EEI.   
I summation, I do not believe th
at under present legal stan-dards, the General Counsel has shown that Airborne either had 
sufficient actual or potential control over the employment and 
labor relations policies and practices of EEI to warrant a con-clusion that Airborne should be considered to be an employer 
of EEI™s employees.  As such, it 
is my conclusion that the alle-
gations of the Milwaukee complaints
, insofar as they allege that 
Airborne has violated the Act, should be dismissed.25CONCLUSIONS OF LAW 1.  By threatening employees with loss of work if they chose 
to be represented for collective-bargaining purposes by Team-
sters, Chauffeurs, Warehousemen & Helpers, Local 251, a/w International Brotherhood of Teamsters, AFLŒCIO, the Re-spondent, Professional Delivery Serv
ices Inc., violated Section 8(a)(1) of the Act. 2.  By refusing to hire former
 employees of Interstate be-
cause said employees joined and assisted the Union and en-

gaged in concerted activities and to discourage employees from 
engaging in these activities and in order to avoid an obligation 
to bargain collectively with th
e Teamsters Local 251, the Re-spondent, Professional Delivery Serv
ices Inc., violated Section 8(a)(1), (3), and (5) of the Act. 3.  By the aforesaid conduct, the Respondent, Professional 
Delivery Services Inc., has engaged in unfair labor practices 
affecting commerce within the m
eaning of Section 2(2), (6), and (7) of the Act.  4.  The Respondent, Airborne 
Freight Company, has not vio-
lated the Act in any manner as alleged in the Complaints.  
5. The Respondent, Agents Transportation Service/Express-
man Courier Service Inc. has not violated the Act in any man-
ner as alleged in the complaints.  
                                                          
 25 Having concluded that Airborne was not a joint employer with its 
contractors in Wisconsin, it is not necessary for me to consider the 
defense that Airborne cannot, in any 
event, be found to have an obliga-
tion to bargain with the Union when the Union deliberately did not 

name it as an employer in the representation case.  
 AIRBORNE EXPRESS 613REMEDY Having found that the Respondent has engaged in certain un-fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affi
rmative action designed to effectu-ate the policies of the Act. As the record establishes that the Respondent, Professional Delivery Services illegally refused to offer employment to cer-
tain employees of Interstate Parcel when it took over the opera-
tions of that company in Rhode Island, it must make them 
whole for any loss of earnings and other benefits, from April 
30, 1995, computed on a quarterly basis from the date of such 
refusal. less any net interim earnings, as prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as com-

puted in New Horizons for the Retarded
, 283 NLRB 1173 (1987). I will leave for compliance the determination of those 

employees who were discriminated against.  
It appearing that Professional Delivery Services no longer is 
performing as a contractor for Airborne in Rhode Island, there 
is no reason to order that comp
any, assuming it still exists, to 
offer employment to any of the 
former Interstate employees.  
Also, any backpay would be limited by the date that it ceased 
performing the services it contracted for in Rhode Island. On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
26 ORDER The Respondent, Professional Delivery Services Inc., Cran-
ston, Rhode Island, its officers, agents, and successors, shall 1.  Cease and desist from (a) Refusing to hire or consider for employment, any em-
ployee-applicants because of their membership or activities on 
behalf Teamsters, Chauffeurs, Warehousemen & Helpers, Lo-cal 251or any other labor organization.  
(b) Threatening employees with loss of work if they choose a 
union as their collective-bargaining representative.  
(c) In any like or related manner restraining or coercing em-
ployees in the exercise of the rights guaranteed to them by Sec-

tion 7 of the Act.                                                           
                                                           
26 If no exceptions are filed as provided by Sec. 102.46 of the 
Board's Rules and Regulations, th
e findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. (a) Make whole those employee-applicants for any losses 
they may have suffered by reason of the Respondent™s dis-
criminatory refusal to hire or consider for hire, in the manner 
described above in the remedy section of this decision.  
(b) Preserve and, within 14 days of a request or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to analyze the amount of backpay 
due under the terms of this Order. (c) Within 14 days after service by the Region, and if it still 
in existence, post at its facility, copies of the attached notice marked ﬁAppendix.ﬂ27  Copies of the notice, on forms provided 
by the Regional Director for Region 1, after being signed by the 
Respondent's authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspic
uous places including all places 
where notices to employees are customarily posted. Reasonable 

steps shall be taken by the Responde
nt to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of business or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy 
of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since April 30, 1995.  
(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 27  If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 